Citation Nr: 9911661	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for right ear tinnitus.

3.	Entitlement to a service connection for residuals of a 
right arm shell fragments wound. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.	The veteran has presented credible evidence that he 
developed right ear tinnitus in service as a result of 
acoustic trauma.


CONCLUSION OF LAW

Right ear tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1968, the veteran received shrapnel wounds to the 
right hand, arm and head.  His DA Form 20 reveals that his 
military occupational specialty was light weapon infantryman 
and that he served in Vietnam from March 1968 to March 1969.  
It was also indicated prior to service, for 10 months, his 
civilian occupation was machine operator.  He operated metal 
fabricating machines. 

A review of the service medical records shows that in his 
July 1969 discharge examination, the veteran's ears were 
reported to be normal.  In his July 1969 Report of Medical 
History, he reported no problems with his hearing or his ears 
in general. 

Post service, audiometric examinations were conducted by 
Environmental Technology Company, for the veteran's company, 
from January 1986 to January 1998.  These audiometric 
examinations generally indicate that the veteran reported a 
history of noise exposure inservice due to being in the Army 
infantry where he was exposed to mortars, shells and rifle 
fire.  He also reported experiencing occasional tinnitus.  In 
the first audiometric examination of record from 
Environmental Technology Company, dated in the January 1986, 
the veteran's hearing history included no hearing loss 
diagnosis prior to 1986 and a report of a slight concussion 
in Vietnam.  He also indicated that he did not have tinnitus 
and did not wear hearing aids.  The veteran reported noise 
exposure in the military service where he was in the infantry 
in Vietnam.  In the most recent January 1998 audiometric 
evaluation report from Environmental Technology Company, the 
veteran reported occasional tinnitus and a history of noise 
exposure in the military service from being in the Army 
infantry.  

In a July 1996 private treatment note from Barry Rubin, M.D., 
the veteran indicated that his right ear hummed, but stated 
that there was no real pain.  The veteran also indicated that 
sound seemed nullified.  The diagnosis was serous otitis.
In February 1997, Dr. Rubin checked the veteran's ears for 
his job.  The veteran reported that a mortar shell explosion 
in Vietnam caused his right ear to ring all the time.  The 
veteran was noted to wear hearing protection while at work.  
The diagnosis was tinnitus.

On VA general examination in July 1997, the veteran reported 
a history of tinnitus in the right ear.  He was employed as a 
master mechanic, performing machinist duties, for a company 
that made metal staples.  The diagnoses were tinnitus and 
potential hearing loss. 

During a July 1997 audiometry examination, tinnitus was 
reported to be unilateral and constant in the right ear.  A 
tinnitus match was obtained at 500 hertz. 

At his February 1999 RO hearing, the veteran testified that 
in Vietnam in 1968, while stationed in a bunker, a possible 
mortar round hit him.  He reported that he was told that the 
loss of hearing and ringing in his ears would go away in a 
few weeks.  But, the ringing in his ears continued.  He 
worked at the same company for 30 years and currently worked 
as a master mechanic, running staple machines.  He wore foam 
ear protection, but changed over to muffs over the prior six 
months because he liked them better.  He had only worn ear 
protection off and on since he started working at his 
company.  He further stated that ear protection was not 
required by his department.  The veteran's spouse stated that 
the veteran indicated to her that he actually wore hearing 
protection 85 percent of the time and was in the office 15 
percent of the time, where he is not required to wear them. 

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 
 
In the present case, as a combat veteran, the veteran's own 
assertions substantiate that he was exposed to an acoustic 
trauma in the service from having served in combat with an 
infantry regiment.  This evidence is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service in Vietnam as a light weapon infantryman, his head 
injury from an anti-tank round, and the award of the Purple 
Heart, and thus, is sufficient proof of the incurrence of an 
acoustic trauma during service.  See 38 U.S.C.A. § 1154(b). 

On the considering the evidence of record in this case, the 
Board observes that the veteran first described experiencing 
occasional tinnitus in a February 1990 private audiometric 
examination report from Environmental Technology Corporation.  
Most recently, on VA audio examination in July 1997, the 
veteran was reported to have developed tinnitus around 1968 
after being exposed to several loud explosions in Vietnam.  
While there are indications in the record that post service 
employment may have contributed to increased tinnitus, there 
is uncontroverted evidence that the veteran did receive an 
inservice injury from an anti-tank blast to the right side of 
the head, the same side in which he was diagnosed with right 
ear tinnitus.
   
Upon a review of the record, and considering the 
circumstances surrounding the veteran's service, as well as 
the present diagnosis, it is reasonable to conclude that the 
veteran's right ear tinnitus is related to service and that 
service connection for right ear tinnitus is merited.


ORDER

Service connection for right ear tinnitus is granted.


REMAND

A review of the July 1997 VA medical examinations reveals 
that the claims folder was not made available to the 
examiners for their review in conjunction with the 
examination.  Where the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination. See Suttmann v. Brown, 5 Vet.App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991). Such a medical examination should "take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one". Green, supra; see also Schafrath v. Derwinski, 1 
Vet.App. 589, 595 (1991) 

The veteran is claiming service connection for bilateral 
hearing loss.  There is sufficient evidence in the claims 
folder to support a finding that the veteran was exposed to 
loud noises during service. 

Post service, the veteran was first reported to have a 
hearing loss disability for VA purposes in a January 1986 
audiometric examinations conducted by Environmental 
Technology Company for the veteran's company.  At this time, 
the veteran reported a hearing history included no hearing 
loss diagnosis prior to 1986 and a report of a slight 
concussion in Vietnam.  The veteran reported noise exposure 
in the military service where he was in the infantry in 
Vietnam.  In additional examinations conducted by 
Environmental Technology Company, the veteran also reported a 
history of noise exposure inservice, including exposure to 
mortars, shells and rifle fire.  

An audiometry examination was performed in July 1997, and the 
diagnosis rendered was bilateral sensory hearing loss.  The 
examiner did not express an opinion as to the etiology of the 
hearing loss. 

Although the veteran was not reported to have a hearing loss 
disability for VA purposes until many years after service, 
service connection for a hearing disability may still be 
established even if the claimed hearing loss does not rise to 
the level of a hearing disability until after separation from 
service.  Specifically, the Board notes the United States 
Court of Appeals for Veterans Claims (Court) holding in 
Hensley v. Brown, 5 Vet.App. 155 (1993), wherein the Court 
determined that 38 C.F.R. § 3.385 did not preclude a finding 
of service connection for a hearing disability where the 
regulatory threshold requirements were not met until several 
years after separation from service, and where the evidence 
of record otherwise showed exposure to disease or injury 
inservice that would adversely affect the auditory system.  
The Court has also considered the question of service 
connection for hearing loss in a combat context and has 
applied 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) when 
the veteran has participated in combat.  See Swanson v. 
Brown, 4 Vet. App. 148 (1993).  In the instant case, the 
veteran's inservice specialty was light weapon infantryman 
and he has been awarded the Purple Heart.  The veteran 
testified that he has hearing loss going back to service when 
an anti-tank round hit him.  He has also indicated on various 
examinations that he was exposed to rifle and artillery fire 
and bombings during service.  Although the veteran was 
afforded a VA audiological examination in July 1997, from 
which it was determined that he had bilateral sensorineural 
hearing loss, the examiner provided no opinion as to the 
etiology of the veteran's hearing loss disorder.  Hence, the 
veteran should be afforded a new VA audiological examination 
to determine the etiology and current severity of his hearing 
loss disorder.   

The veteran is also claiming service connection for residuals 
of right arm shell fragments wound.  Although the veteran was 
afforded a scars (skin) examination in July 1997, the 
examiner only carried out an examination of the left arm.  In 
short, the medical record does not provide sufficient 
information upon which the undersigned can make an informed 
decision regarding service connection for the veteran's right 
arm condition.  See Hayes v. Brown, 9 Vet. App. 67 (1996).

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  This duty extends to obtaining VA medical 
examinations where indicated.  Under the circumstances, the 
case is remanded for the following:

1.	The RO contact the veteran and request 
the names addresses and dates of 
treatment of any VA and private health 
care providers who treated the veteran 
for hearing loss and right arm disorders 
since July 1997.  Any records received 
should be associated with the claims 
folder.

2. 	The veteran should be afforded a 
comprehensive VA examination by an 
audiologist, to determine the nature and 
extent of any hearing loss found to be 
present.  All indicated tests, including 
an audiological evaluation, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss is 
etiologically related to acoustic trauma, 
including during combat, in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3. 	The RO should schedule the veteran 
for a VA skin (scars) examination to 
determine the severity and extent of any 
residuals of a right arm shell fragments 
wound. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should render an 
opinion regarding the etiology of any 
right arm condition found on examination.  
The claims file, including a copy of the 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report must reflect 
whether such a review of the claims file 
was made.

4.  Prior to the examinations, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

5. 	Then, after undertaking any 
additional development deemed 
appropriate, including examinations of 
any additional disabilities, and in light 
of the additional evidence obtained 
pursuant to the requested development, 
the RO should adjudicate the issues on 
appeal, keeping in mind all appropriate 
regulations

After completion of the above development, the veteran's 
claims should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 


